Citation Nr: 1456445	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO. 11-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for bilateral tinea pedis.
 
2. Entitlement to service connection for onychomycosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for bilateral tinea pedis and for onychomycosis. 

In November 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file and has been reviewed. The Veteran was able to appear before a VLJ and present oral argument in support of his claims. The VLJ who chairs a hearing must fulfill two duties. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veteran's representative fully developed the bases of the claims for benefits and elicited testimony to substantiate those claims. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.


FINDINGS OF FACT

1. The Veteran's bilateral tinea pedis began in active military service.
 
2. The Veteran's onychomycosis began in active military service.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral tinea pedis have been met. 38 U.S.C.A. §§ 1101, 1110, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2014).
 
2. The criteria for service connection for onychomycosis have been met. 38 U.S.C.A. §§ 1101, 1110, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Since the matters on appeal are granted in full in the decision below, it is unnecessary to discuss whether there was VCAA compliance as any inadequacy is considered non-prejudicial.

Service Connection

The Veteran asserts entitlement to service connection for bilateral tinea pedis and onychomycosis on the basis that he acquired both conditions during active service.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Neither tinea pedis nor onychomycosis is listed as a chronic condition under 38 C.F.R. § 3.309(a). 

The Board finds that a current disability has been established, as the Veteran has been diagnosed during the current appeal as having tinea pedis and onychomycosis.

The Veteran's DD 214 indicates that he served in the Persian Gulf War. At his Board hearing he testified that he first noticed the condition during the Persian Gulf War when he began experiencing the itching and other symptoms. His testimony serves to establish an in-service disease.

The remaining question for consideration is whether the skin disability is related to military service.

Service treatment records (STRs) are negative for any complaints of, treatment for, or diagnosis of a skin disability and his July 1991 separation examination report indicate a normal clinical evaluation of his feet. There was also no report of skin diseases noted in the separation report of medical history, not even the ailment that was recorded on the Veteran's enlistment examination. 

In December 2002, a private podiatrist submitted a report suggesting that the
Veteran complained of itching between his toes which onset ten years prior. The
doctor documented the Veteran's report that he wore boots in service on consecutive days without the ability to bathe his feet. The podiatrist noted the Veteran's various foot problems and opined that it is as likely as not that the Veteran's foot conditions, including bilateral tinea pedis and onychomycosis, are a "direct result of his service in the Persian Gulf environment".

The Veteran was afforded a VA examination in February 2010. The examiner concluded that the , bilateral tinea pedis and onychomycosis were less likely than not incurred in or caused by any in-service injury, event, or illness. The rationale for this opinion was that there were no complaints, evaluations, or treatments of skin conditions of the feet during service found in the records.

The Veteran is competent to state what he experienced in service and competent to state that he noticed the skin condition during such service. Additionally, the Board finds him to be credible.

The opinion provided by VA examiner following the February 2010 examination determined that the bilateral tinea pedis and onychomycosis are not related to military service; however, the examiner failed to consider the Veteran's contention that he suffered from these conditions since the Persian Gulf War and was treated at the VA since that time. The examiner also failed to address the December 2002 medical statement. As a result, this opinion is assigned limited weight. 

When considering the Veteran's competent and credible statements along with the medical opinions of record, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Resolving all reasonable doubt in the Veteran's favor, bilateral tinea pedis and onychomycosis had their onset in service and service connection is warranted. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral tinea pedis is granted.
 
Entitlement to service connection for onychomycosis is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


